Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-8 and 10-11 in the reply filed on 4/15/2022 is acknowledged.  
The Examiner considered Applicant’s argument that the groups use each other. Remarks p. 1.
The Examiner respectfully submits that this does not matter to the unity of invention analysis. What matters is whether there is a special technical feature that makes a contribution over the prior art.

The Examiner considered Applicant’s argument that the International Search Report considers U.S. 5,419,821 to not teach the special technical feature of when the  predetermined threshold value is exceeded.
The Examiner respectfully submits that the French Written Opinion in application FR1754283 did determine that the special technical feature was taught.
	Also, “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II).
Because of the word “when,” this is a contingent limitation and thus need not be required to be performed. Because U.S. 5,419,821 does not teach the predetermined threshold value, the “when” contingent limitation is not triggered and thus the whole claim is taught. 

The Examiner considered Applicant’s argument that there is no serious burden.
The Examiner respectfully submits that serious burden is a standard applied to restriction practice under 35 U.S.C. § 121 and is not applicable to unity of invention analysis under 35 U.S.C. § 371.

Furthermore, the following rejection under 35 U.S.C. § 103 reinforces that there is no unity of invention. Thus the requirement is still deemed proper and is therefore made final.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Claim Objections
Claims 1-8 and 10-11 are objected to because of the following informalities. Appropriate correction is required.

Claim 1. The limitation “the extraction step” lacks antecedent basis. The examiner suggests amending to “the extracting step.”
The limitation “the concentration of Cl- ions” lacks antecedent basis.
The limitation “the concentration of Na+ ions” lacks antecedent basis.

Claim 3. The limitation “the temperature” lacks antecedent basis.

Claim 6. The limitation “the pH” lacks antecedent basis.
The limitation “the range” lacks antecedent basis.

Claim 7. The limitation “the pH” lacks antecedent basis.

Claim 9. Although not being examined, the limitation “the concentration of Cl- ions and Na+ ions” lacks antecedent basis.

Claim 10. The limitation “the temperature” lacks antecedent basis.

Claim 11. The limitation “the pH” lacks antecedent basis.

Claims 2, 4-5, & 8. These claims are objected to for being dependent upon objected claims.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-5 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4-5. Claim 1 first states that the platinum bath contains chloride and sodium ions. But then claims 4-5 then state that the bath could have 0 g/L chloride and sodium ions. Because claim 1 states that there must be chloride and sodium ions but claims 4-5 then state that there could be no chloride and sodium ions, these claims are indefinite.
The Examiner suggests amending the claims to state “greater than 0 up to 200 g/L.”

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, and 10 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Ashfield et al., U.S. Patent App. Pub. No. 2013/0334056 A1 [hereinafter Ashfield] in view of Koenig et al., U.S. Patent App. Pub. No. 2006/0266654 A1 [hereinafter Koenig] and Heydecke et al., U.S. Patent App. Pub. No. 2005/0241942 A1 [hereinafter Heydecke].
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 1. The following references render this claim obvious.
I. Ashfield
Method for filtering a platinum bath (platinum electroplating bath; Ashfield abstract, [0001], [0006]-[0007], [0026]-[0027]) …, the platinum bath containing Cl- ions (chloride ions can come from chloroplatinates such as alkali metal tetrachloroplatinate(II); Ashfield [0029]) and Na+ ions (sodium ions can come from platinum ion sources such as sodium tetrachloroplatinate(II), sodium polyphosphate salts, and/or sodium hydroxide; Ashfield [0029], [0030], [0035]), …
Ashfield is silent on the filtering step being carried out when the concentration of Cl- ions in the platinum bath is greater than or equal to a first predetermined threshold value, or the concentration of Na+ ions in the platinum bath is greater than or equal to a second predetermined threshold value.
However, “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II).
Because there is no predetermined threshold value, the “when” contingency is not required to be performed.
II. Electrodialysis – Heydecke and Koenig
Ashfield is silent on the method comprising consecutive steps of: - extracting fluid from the platinum bath by means of an extraction current; - filtering the fluid extracted during the extraction step, carried out by electrodialysis in a filtering device comprising an electrodialysis reactor; - supplying the platinum bath with the fluid from the filtering step, by means of a filtered bath current; all of these steps being carried out in a continuous flow.
	A. Heydecke
However, Heydecke teaches [a] method comprising consecutive steps of: 
- extracting fluid from the [ ] bath by means of an extraction current (plating metal bath extracted from metal plating bath tank M; Heydecke [0072]-[0073], figs. 1-2);
- filtering the fluid extracted during the extraction step, carried out by electrodialysis in a filtering device comprising an electrodialysis reactor (electrodialysis equipment E filters out all anions and all cations except doubly charged ions – such as the platinum in alkali metal tetrachloroplatinate(II); Heydecke [0114]-[0118], figs. 1-2);
- supplying the [ ] bath with the fluid from the filtering step, by means of a filtered bath current (the plating metal bath is returned to the metal plating bath tank M; Heydecke [0072]-[0073], figs. 1-2);
all of these steps being carried out in a continuous flow (the bath is circulated; id.).
Heydecke further teaches the method comprising (addressing claim 2) wherein the filtering device further comprises a filtering current (diluate current; Heydecke [0114]-[0118], figs. 1-2) … the fluid extracted from the platinum bath (plating metal bath extracted from metal plating bath tank M; Heydecke [0072]-[0073], figs. 1-2), … the electrodialysis filtering step being performed in the electrodialysis reactor (electrodialysis equipment E filters out all anions and all cations except doubly charged ions – such as the platinum in alkali metal tetrachloroplatinate(II); Heydecke [0114]-[0118], figs. 1-2).
B. Koenig
Koenig teaches platinum electroplating. Koenig [0033], [0037], [0044]. Koenig teaches that replenishment of deposition metal ion by addition of soluble salts increases the concentration of ions and that a typical plating composition can only be replenished so many times before quality is compromised by a high concentration of ions leading to unacceptably high ionic strength. Koenig [0006], [0055]. Koenig teaches that reducing the ionic strength increases the number of metal turnovers before the composition needs replacement. Koenig [0056].
It is noted that Ashfield teaches replenishment. Ashfield [0005], [0037].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Heydecke’s electrodialysis method to reduce the ionic strength and increase the number of metal turnovers before the composition needs replacement as taught by Koenig.

Claim 3. Method according to claim 1, wherein the temperature of the extraction current in the electrodialysis reactor is between 40 and 65°C (60-95°C). Ashfield [0044].

Claim 4. Method according to claim 1, wherein the concentration of Cl- ions in the platinum bath is continuously maintained at a value within a range of 0 to 200 g/L (the platinum ion concentration is 1-40 g/L, or 5-205 mmol Pt, or 20-820 mmol chloride in sodium tetrachloroplatinate, or 0.071-29 g/L chloride, which the prior art would maintain as described in the claim 1 rejection). Ashfield [0029], [0043].

Claim 5. Method according to claim 1, wherein the concentration of Na+ ions in the platinum bath is continuously maintained at a value within a range of 0 to 200 g/L (the platinum ion concentration is 1-40 g/L, or 5-205 mmol Pt, or 10-410 mmol sodium in sodium tetrachloroplatinate, or 0.23-9.4 g/L sodium, which the prior art would maintain as described in the claim 1 rejection). Ashfield [0029], [0043].

Claim 7. Ashfield is silent on the method according to claim 1, wherein the filtering step is carried out when the pH of the platinum bath increases by a predetermined value.
However, “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II).
Because there is no predetermined threshold value, the “when” contingency is not required to be performed.

Claim 8. Method according to claim 1, wherein the filtering step is carried out when at least one regeneration of the platinum bath has been carried out (Ashfield teaches replenishment while Heydecke teaches recirculation of electrodialysis, thus the filtering step would have been done especially after at least one regeneration in order to control the sodium and chloride levels). Ashfield [0005], [0037]; Heydecke [0072]-[0073], figs. 1-2.

Claim 10. Method according to claim 1, wherein the temperature of the extraction current in the electrodialysis reactor is 64°C (60-95°C). Ashfield [0044].

Claims 2, 6, and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Ashfield in view of Koenig and Heydecke as applied to claim 1 above, and further in view of Cheng et al., U.S. Patent App. Pub. No. 2013/0095649 A1 [hereinafter Cheng].
Claims 2, 6, and 11. The following teach the claims.
I. Prior References
(claim 2) Method according to claim 1, wherein the filtering device further comprises a filtering current …, the fluid extracted from the platinum bath, … the electrodialysis filtering step being performed in the electrodialysis reactor (rejected for similar reasons explained in the claim 1 rejection).
(claim 6) Method according to claim 1, wherein the pH of the platinum bath is … at a value in the range of 6.10 to 6.3 (2-9). Ashfield [0033], [0035].
(claim 11) Method according to claim 1, wherein the pH of the platinum bath is …  at a value of 6.20 (2-9). Ashfield [0033], [0035].
II. Electrode Current, pH maintenance - Cheng
Ashfield is silent on an electrode current, the filtering current and the electrode current flowing separately in the electrodialysis reactor and the pH is continuously maintained.
Ashfield does teach that water is lost to evaporation. Ashfield [0044].
Cheng teaches a method comprising flowing flow paths 210 through an anode compartment 10 and flow path 220 through cathode compartment 20 of an electrodialysis system 200. Cheng [0025], figs. 1-2. Cheng teaches the method comprises chemical analyzers 245 which analyze the chemical makeup including metal concentration and pH. Id. Cheng teaches the method comprises a programmable controller 260 which receives the analyzer data and then controls the flow rates of flow paths 210 and 220 in order “to achieve the desired set point concentrations in the plating solution as well as to control the addition of deionized (DI) water.” Id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Cheng’s method comprising flowing fluid through the electrode compartments in order to achieve the desired set point concentrations in the plating solution as well as to control the addition of deionized (DI) water.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571) 270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/HO-SUNG CHUNG/
Examiner, Art Unit 1794